Citation Nr: 1010555	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO. 04-04 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for leg pain.

2. Entitlement to service connection for headaches, including 
as secondary to bilateral hearing loss.

3. Entitlement to service connection for depression, 
including as secondary to bilateral hearing loss.

4. Whether new and material evidence was received to reopen 
the claim for service connection for a stomach condition.

5. Whether new and material evidence was received to reopen 
the claim for service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from August 1953 through May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
headaches, including as secondary to bilateral hearing loss; 
entitlement to service connection for depression, including 
as secondary to bilateral hearing loss; whether new and 
material evidence was received to reopen the claim for 
service connection for a stomach condition; and whether new 
and material evidence was received to reopen the claim for 
service connection for bilateral hearing loss, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

There is no evidence in the record showing a current 
disability related to the Veteran's legs.


CONCLUSION OF LAW

The criteria for service connection for leg pain are not met. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
leg pain. For service connection, the record must contain (1) 
medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. 
See Pond v. West, 12 Vet. App. 341, 346 (1999). In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. §§ 1131; 
38 C.F.R. § 3.303(a). The disability, while needing to have 
manifested in service, is not required to have been diagnosed 
during service. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 
38 C.F.R. § 3.303(d). Either way, the existence is of a 
current disability is imperative to a finding that service 
connection is warranted.

In this case, there is no evidence showing a current 
disability related to the Veteran's legs. The Board reviewed 
the entire claims folder, including voluminous VA outpatient 
treatment records from the San Juan VA Medical Center dating 
between 1998 and 2009. There is no evidence of treatment for 
or reports of symptoms of any disability related to the legs 
in the more than ten years of records reviewed. Periodically 
throughout the treatment notes are found "problem lists." 
On no problem list is there a report of a symptom or 
diagnosis related to the leg. 
See September 2004, February 2006, April 2007, and March 2008 
problem lists. An October 2005 clinical note shows "normal 
extremities."  In April 2006, the Veteran is reported as 
ambulatory and in no distress.

The Board observes that in June 1996, a private physician 
made note of thigh pain, but attributed the Veteran's pain at 
that time to a case of the flu. And, in October 2003, a VA 
doctor noted generalized osteoarthritis, but made no 
particular reference to the Veteran's legs. 

The record is simply devoid of evidence showing a current 
disability related to the Veteran's legs. The claims folder, 
in its entirety, was reviewed in order to determine whether 
there exists any evidence showing such a disability. The only 
such evidence is the Veteran's claim. The Veteran's 
statements, however, are not competent evidence of current 
diagnoses, or connections to military service. Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). Competent medical evidence of a current 
leg disability is required for service connection in this 
case. The Board notes that complaints of pain alone are not 
enough to establish service connection. There must be 
competent medical evidence of a current disability resulting 
from that condition or injury. 
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."). No 
such evidence exists in this case.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. Because 
the evidence here is not in equipoise, and, in fact, the 
absence of evidence to support the claim suggests that the 
preponderance of the evidence is against the Veteran's claim, 
the benefit-of-the-doubt doctrine is not applicable. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz 
v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001). There is simply no basis upon 
which to grant the Veteran's claim.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim. Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence 
the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). The notice requirements apply to all 
five elements of a service connection claim: (1) Veteran 
status; (2) existence of disability; (3) connection between 
service and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted. Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA sent the Veteran letters in February 2003 and September 
2007 informing him of what was necessary to establish his 
claim, what evidence he was expected to provide, and what VA 
would obtain on his behalf. This letter satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1). The September 2007 
letter also satisfied the requirements of Dingess v. 
Nicholson, supra, e.g., as to potential downstream issues 
such as disability rating and effective date. VA's duty to 
notify the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements and 
his VA and private outpatient treatment records are 
associated with the claims folder. The Board notes that the 
Veteran identified the Huntington VAMC as a source of 
treatment records; however that facility notified VA in 2009 
that it had no record of treatment of the Veteran. The Board 
also notes that the Social Security Administration notified 
VA that the Veteran's records were destroyed. See September 
2007 document from SSA. Thus, further efforts to obtain these 
records would be futile, and therefore are not required to 
satisfy VA's duty to assist. 

The Board is deciding this issue without the benefit of the 
Veteran's hearing testimony. The Veteran, in his May 2003 
notice of disagreement, requested a personal hearing with the 
RO. A hearing was scheduled, but the Veteran became sick and 
could not attend the scheduled hearing. See September 2003 
note in the claims folder. The Veteran was asked to notify VA 
if he wished to pursue a hearing. See September 2007 letter 
to the Veteran. He did not respond with an indication that he 
wished to have a hearing, so the Board deems the September 
2003 note in the claims folder a withdrawal of the Veteran's 
hearing request.

Unfortunately, the Veteran's service treatment records are 
not available for review in association with this decision. 
VA was notified that the Veteran's service records are fire- 
related. See January 2001 response from the National 
Personnel Records Center. Because the Veteran's service 
treatment records were apparently destroyed in the 1973 
National Personnel Record Center fire in St. Louis, Missouri, 
VA has a heightened duty to consider the applicability of the 
benefit of the doubt, to assist the Veteran in developing the 
claim, and to evaluate and discuss the evidence favorable to 
the Veteran. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 
In the decision above, all evidence supporting the Veteran's 
claim was discussed. The additional evidence sent by the 
Veteran did not provide any information regarding this issue.  
The Board finds that this matter need not be remanded with 
those issues discussed, below. Additional efforts related to 
the service treatment records will not assist the Veteran 
with regard to his leg claim, because there is no current leg 
disability to relate to any event of service, even if the 
service records are found. Thus, the Board finds that 
sufficient evidence is available to reach a decision and the 
Veteran is not prejudiced by appellate review at this time.

The Veteran was not afforded a VA examination regarding this 
claim. Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the prerequisites of McLendon are not 
apparent in this case. There is no evidence that the Veteran 
has a current leg disability. Thus, the first McLendon 
criteria is not met, and a remand for an examination is not 
necessary.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for leg pain is denied.


REMAND

The Veteran is seeking to establish service connection for 
headaches, and for depression. He is also seeking to reopen 
his claims for service connection for a stomach condition, 
and for bilateral hearing loss. These claims are not yet 
ready for final adjudication.

Service Treatment Records

Under 38 C.F.R. § 3.159(c)(2), VA must make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency. This regulation pertains to the 
Veteran's service treatment records (STRs). As noted above, 
and in the July 2007 remand, in this case, STRs were 
requested by VA, but the National Personnel Records Center 
(NPRC) informed both VA and the Veteran that his STRs are 
unavailable as they were apparently destroyed in the 1973 
NPRC fire in St. Louis, Missouri. See November 2000 letter to 
the Veteran and April 2002 PIES response to the RO. NPRC's 
response to VA indicated that the Veteran's is a "fire 
related record and there are no SMR's or SGO's. If you can 
supple the necessary information use M05." There is no 
evidence in the claims folder that the RO followed up in any 
way. The Board pointed out in its 2007 remand that it is 
unclear why the RO failed to fully assist the Veteran in this 
instance. Following the remand, the RO again submitted a PIES 
request, which yielded an identical result. 
See September 2007 PIES printout. Again, there is no evidence 
of any follow up. According to M21-1MR, Part III, Subpart 
iii, Chapter 2, Section D, "M05" is an indication for the 
RO to search sick/morning reports for fire-related Army and 
Air Force Veterans. Again, it is completely unclear to the 
Board why the RO has thus far failed to do so. Also, in April 
2008, VA notified the Veteran that his records are 
unavailable, and stated, "The enclosed NA Form 13055 should 
be completed in detail and returned in order that we may 
request a thorough search be made for military medical 
records in support of your claim." The record shows that the 
Veteran submitted the completed Form 13055 in April 2008, but 
there is no evidence of further development related to 
locating or reconstructing the Veteran's STR's.

And, in an undated handwritten statement, originally written 
in Spanish and transcribed into English, the Veteran reported 
that he served eighteen years in the National Guard. Records 
of the National Guard also fall under VA's 
38 C.F.R. § 3.159(c)(2) duty to assist. There is no evidence 
whatsoever of any attempt at any time during the course of 
this appeal to obtain the Veteran's reserve service records. 
The RO must attempt to obtain these records, including 
directly from the Veteran's reserve unit.

This matter must be remanded in order for VA to meet its duty 
to assist the Veteran with regard to obtaining the Federally 
controlled service treatment records and reserve service 
records. The Board sincerely regrets this delay, but wishes 
to fulfill the Veteran's due process right to VA assistance.

Notice

The notice requirement of 38 C.F.R. § 3.159(b) is also not 
yet met in this case. In an undated handwritten statement, 
originally written in Spanish and transcribed into English, 
the Veteran clearly states that he suffers headaches and 
depression due to the bilateral hearing loss, which he claims 
is service connected. Under 
38 C.F.R. § 3.310(a), service connection may be granted on a 
secondary basis for a disability that is proximately due to a 
service-connected disability. A review of the February 2003 
and September 2007 letters to the Veteran reveals that he was 
not provided with notice of the evidence necessary to 
establish service connection on a secondary basis. As such, 
this matter must be remanded for proper notice under 
38 C.F.R. § 3.159(b)(1), including notice of the evidence 
required for service connection on a secondary basis. 

Supplemental Statement of the Case

In July 2009, while the case was awaiting review at the 
Board, the Veteran submitted six pages of relevant medical 
evidence related to his claim for service connection for 
bilateral hearing loss. The Board concludes that this item of 
evidence must be reviewed by the RO in the first instance 
prior to review by the Board. In this regard, the appellant 
has not submitted any waiver of his right to have such 
evidence considered by the RO pursuant to 38 C.F.R. § 
20.1304(c). In fact, the Veteran's representative, in a 
January 2010 brief, specifically indicated that the Veteran 
does NOT wish to waive RO review prior to the Board's 
adjudication of the claim. This issue, therefore, must be 
remanded.









Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Ensure that VA's duty to notify is met, 
including issuing corrective notice of the 
evidence necessary to establish service 
connection on a secondary basis.

2. Ensure that VA's duty to assist the 
Veteran under 38 C.F.R. § 3.159(c)(2) is 
met by exhausting all efforts to obtain 
original service records and/or recreate 
destroyed records. This includes records 
related to the Veteran's reported 18 years 
of reserve service, as well as 
morning/sick reports, and any other 
evidence related to the Veteran's active 
service.

3. Review the additional evidence added to 
the claims file in July 2009 with regard 
to the Veteran's effort to reopen his 
claim for service connection for bilateral 
hearing loss, and determine whether the 
benefits sought on appeal may now be 
granted.

4. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


